COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00422-CV


FOUNTAIN OAKS TOWN CENTER,                                         APPELLANTS
LLC AND JEFFREY A. RATTIKIN

                                         V.

DR. MARTIN MCGONAGLE AND                                            APPELLEES
WIFE MARY E. MCGONAGLE


                                     ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered “Appellants' Unopposed Motion To Dismiss Appeal.”

It is the court=s opinion that the motion should be granted; therefore, we dismiss

the appeals of appellants Fountain Oaks Town Center, LLC and Jeffrey A.

Rattikin. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeals shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM



PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: February 17, 2011




                                      2